      Case 1:20-cv-00632-JSR Document 30 Filed 02/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KRISTOPHER R. OLSON, CHRISTOPHER
LOPEZ, WARREN BARBER, CHRISTOPHER
CLIFFORD, AND ERIK LIPTAK, individually
and on behalf of all others similarly situated,
                                                              Case No. 1:20-cv-00632-JSR
                                           Plaintiffs,
                                                              Case No. 1:20-cv-01000-JSR
                         v.
                                                                NOTICE OF MOTION
MAJOR LEAGUE BASEBALL; MLB                                         TO DISMISS
ADVANCED MEDIA, L.P.; HOUSTON
ASTROS, LLC; and BOSTON RED SOX
BASEBALL CLUB, L.P.,

                                        Defendants.



               PLEASE TAKE NOTICE that, pursuant to the Civil Case Management

Plan dated February 7, 2020 (ECF No. 17), and upon (i) the Memorandum of Law in

Support of Defendant Boston Red Sox Baseball Club, L.P.’s Motion to Dismiss, dated

February 21, 2020, and (ii) the Declaration of Lauren A. Moskowitz, executed on

February 21, 2020, with exhibits annexed thereto, and upon all prior pleadings and

proceedings herein, Defendant Boston Red Sox Baseball Club, L.P. hereby moves this

Court, before the Honorable Jed S. Rakoff, U.S. District Judge, Courtroom 14-B, at the

United States District Courthouse, 500 Pearl Street, New York, New York, for an order

pursuant to Fed. R. Civ. P. 12(b)(6) dismissing for failure to state a claim upon which

relief can be granted all claims asserted against it in the Amended Class Action

Complaint in this matter (ECF No. 20) in their entirety, namely Claims Nine, Ten, Eleven

and Twelve asserted therein, with prejudice, and granting such other and further relief as

this Court deems just and proper.
      Case 1:20-cv-00632-JSR Document 30 Filed 02/21/20 Page 2 of 2



              In accordance with the briefing schedule set by the Court, answering

papers will be due by March 6, 2020, reply papers will be due by March 13, 2020, and

oral argument has been set for March 20, 2020 at 9:00 a.m.


Dated: February 21, 2020

                                            CRAVATH, SWAINE & MOORE LLP,

                                               by
                                                             /s/ Lauren A. Moskowitz
                                                                Katherine B. Forrest
                                                               Michael T. Reynolds
                                                               Lauren A. Moskowitz


                                               Worldwide Plaza
                                                 825 Eighth Avenue
                                                     New York, NY 10019
                                                        (212) 474-1000
                                                        kforrest@cravath.com
                                                        mreynolds@cravath.com
                                                        lmoskowitz@cravath.com

                                               Attorneys for Defendant Boston Red Sox
                                               Baseball Club, L.P.

TO ALL COUNSEL OF RECORD




                                           2
